EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the reply filed on May 31, 2022 and to a couple of inadvertent typographical informalities discovered during the preparation of the instant application for issue. 
In particular, it was discovered during preparation for issue of the instant application that (a) allowed claim 20 was inadvertently omitted by the examiner from section 3 of the original Notice of Allowability (form PTOL-37) although all of the allowed claims were correctly listed elsewhere in the original Notice of Allowance mailed on June 23, 2022; and (b) a period was inadvertently omitted from the end of allowed claim 20 in the claims listing filed on May 31, 2022 by the applicant although previous claims listing in the instant application showed claim 20 as having a period at the end as required. 
A corresponding Corrected Notice of Allowability (form PTOL-37) is attached hereto and an examiner’s amendment appears below to remedy each of the above.
Everything else remains as in the original Notice of Allowance mailed on June 23, 2022. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the claims, a period (.) has been added to the end of claim 20 (as shown in the claims listing filed on May 31, 2022).
Claims 1 through 11 and 13 through 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not show nor reasonably suggest the refrigerant management system in a heat flux management system including all of the various elements as recited in base claim 1 (and in all claims depending therefrom) of the instant application, where all of the various elements of the refrigerant management system are structurally and operably connected as recited in base claim 1 (and in all claims depending therefrom) of the instant application. Furthermore, the prior art of record does not show either a vehicle with an engine including such a refrigerant management system or a method of refrigerant management in an electric vehicle including all of the various steps as recited by base claim 14 (and all claims depending therefrom) of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763